Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-36 are currently pending.

Claim Objections
Claims 10, 23, and 30 are objected to because of the following informalities:  “one or patient outcomes.”  This appears to be a typographic error, and in the interest of compact prosecution, Examiner will interpret this language as “one or more patient outcomes.”  Appropriate correction is required.

Claims 12 and 25 are objected to because of the following informalities:  “based the distributed ledger.”  This appears to be a typographic error, and in the interest of compact prosecution, Examiner will interpret this language as “based on the distributed ledger.”  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11, 13-24, and 26-36 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Giordano (Pub. No. US 2017/0300627).

Regarding Claim 1, Giordano discloses the following:  A system for use with a plurality of participants and a distributed ledger, the system comprising:
a computing apparatus comprising one or more processors (The system includes one or more processors, e.g. see paragraph [0025].), the computing apparatus configured to: 
receive a healthcare event associated with a patient from one or more participants, the healthcare event comprising one or more event data items (The system receives transactions (i.e. events), for example a request to a smart contract to access and/or modify a patient medical record, e.g. see paragraphs [0043]-[0044], [0053]-[0054], [0078]-[0080], and [0089], Figs. 4 and 8.); 
identify, for the received healthcare event, one or more healthcare protocols associated with the patient corresponding to the received healthcare event (The ; 
classify, based on the identified one or more healthcare protocols, one or more event data items of the received healthcare event as distributed ledger data items (The system includes a rights manager that checks the validity of transactions in order to determine whether or not a transaction should be added to the smart contract (i.e. as a distributed ledger data item), e.g. see paragraphs [0043]-[0044] and [0070] – that is, the system classifies items as distributed ledger data items when it is determined that the items satisfy the rule set and are deemed valid.); 
generate, for the one or more event data items of the received healthcare event classified as distributed ledger data items, one or more distributed ledger transaction requests (When the transaction is determined to be valid, the system contacts a smart contract linked to the patient account and generates a transaction to be sent to the contract (i.e. a distributed ledger transaction request), for example to provide access to a medical record and/or add a new medical record to the patient’s smart contract, e.g. see paragraphs [0078]-[0080] and [0089], Figs. 4 and 8.); and 
submit the one or more distributed ledger transaction requests to the distributed ledger (The system records the transactions that occurred as a result of the requested access event, e.g. see paragraphs [0078]-[0080] and [0089], Figs. 4 and 8.).

Regarding Claim 2, Giordano discloses the limitations of Claim 1, and Giordano further discloses the following:
The system of claim 1, wherein the healthcare event comprises a provider decision event regarding the patient (A physician may diagnose a patient (i.e. a decision event), create a medical record for the diagnosis, and add the generated medical record to the patient’s smart contract, e.g. see Giordano paragraphs [0058], [0078]-[0080].).

Regarding Claim 3, Giordano discloses the limitations of Claim 2, and Giordano further discloses the following:
The system of claim 2, wherein the provider decision event comprises a drug dosage decision (The doctor may generate a medical record to be added to the patient’s smart contract, wherein the medical record may include a prescription for the patient (i.e. a decision to permit the patient to obtain a dosage of a drug), e.g. see Giordano paragraph [0078].), wherein the one or more event data items of the drug dosage decision comprises: the drug dosage (A prescription enables a patient to obtain at least one dose of a drug that may be filled by a pharmacy, e.g. see Giordano paragraphs [0078] and [0081].); and one or more health factors of the patient related to the drug dosage (The medical record to be added to the patient smart contract may also include lab results relevant to the patient’s diagnosis, e.g. see Giordano paragraph [0078].).

Regarding Claim 4, Giordano discloses the limitations of Claim 1, and Giordano further discloses the following:
The system of claim 1, wherein the healthcare event comprises a testing event regarding the patient, wherein the one or more event data items of the testing event comprises laboratory test results (The medical record to be added to the patient smart contract may also include lab results (i.e. indicating that a testing event has occurred) relevant to the patient’s diagnosis, e.g. see Giordano paragraph [0078].).

Regarding Claim 5, Giordano discloses the limitations of Claim 1, and Giordano further discloses the following:
The system of claim 1, wherein the one or more healthcare protocols associated with the patient corresponds to health conditions of the patient (The rules (i.e. healthcare protocols) evaluated by the system in its authorization determination include whether or not a particular doctor is authorized to add records to a patient profile, e.g. see Giordano paragraph [0080] – that is, the rule corresponds to the patient’s health condition in that the doctor is authorized based on the doctor being recognized as an individual authorized to treat the patient for the patient.).

Regarding Claim 6, Giordano discloses the limitations of Claim 1, and Giordano further discloses the following:
The system of claim 1, wherein the computing apparatus is further configured to allow a user to assign one or more healthcare protocols to the patient (The .

Regarding Claim 7, Giordano discloses the limitations of Claim 1, and Giordano further teaches the following: The system of claim 1, wherein the computing apparatus is further configured to:
modify the one or more healthcare protocols (The system may include a rule (i.e. a healthcare protocol) dictating that only a physician has access to the patient medical record, until the physician delegates access to other users, e.g. see Giordano paragraph [0078] – that is, the physician modifies the rule to allow access to the medical record to other users.); and 
generate, for the modified one or more healthcare protocols, one or more distributed ledger transaction requests (After the rules have been modified to allow access to other users, the other users may request access to the patient medical record (i.e. one or more generated distributed ledger transaction requests), for example a pharmacist may request access to add a transaction indicating that the patient’s prescription has been filled, e.g. see Giordano paragraphs [0026], [0063], [0070], [0078] and [0081].).

Regarding Claim 8, Giordano discloses the limitations of Claim 7
The system of claim 7, wherein modifying the one or more healthcare protocols comprises modifying the one or more event data items to be classified as distributed ledger data items according to the one or more healthcare protocols (The system enables users to modify medical records, e.g. see Giordano paragraphs [0040] and [0044].). 

Regarding Claim 9, Giordano discloses the limitations of Claim 8, and Giordano further teaches the following:
The system of claim 8, wherein modifying the one or more event data items to be classified as distributed ledger data items according to the one or more healthcare protocols comprises allowing a user to modify the one or more event data items to be classified as distributed ledger data items according to the one or more healthcare protocols (The system enables users to modify medical records, e.g. see Giordano paragraphs [0040] and [0044], wherein the records may subsequently be added to the patient’s smart contract (i.e. classified as distributed ledger data items) pending validation (i.e. according to the one or more healthcare protocols), e.g. see Giordano paragraphs [0043]-[0044].). 

Regarding Claim 10, Giordano discloses the limitations of Claim 7, and Giordano further teaches the following:
The system of claim 7, wherein modifying the one or more healthcare protocols comprises modifying the one or more healthcare protocols based on one or patient outcomes using the one or more healthcare protocols (The system . 

Regarding Claim 11, Giordano discloses the limitations of Claim 1, and Giordano further teaches the following:
The system of claim 1, wherein the one or more participants comprises one or more of patient monitoring apparatus, treatment data sources, payor systems, healthcare attribution coordinator systems, and provider systems (The transactions may be received from a doctor (i.e. any of a treatment data source, a healthcare attribution coordinator system, and/or a provider system), e.g. see Giordano paragraphs [0043]-[0044], [0053]-[0054], [0078]-[0080], and [0089], Figs. 4 and 8.). 

Regarding Claim 13, Giordano discloses the limitations of Claim 1, and Giordano further teaches the following: The system of claim 1, wherein generating, for the one or more event data items of the received healthcare event classified as distributed ledger data items, one or more distributed ledger transaction requests comprises:
packaging the one or more event data items of the received healthcare event classified as distributed ledger data items into a payload (The system aggregates transactions into blocks (i.e. payloads), e.g. see paragraph [0047].); 
assigning an identifier to the payload (Each block includes a signature (i.e. an identifier) of each preceding block in the chain, e.g. see paragraph [0047].); 
assigning a time stamp to the payload (Each of the transactions includes a timestamp indicating the date and time the data was created, e.g. see paragraph [0060] – in the case where a block (i.e. payload) comprises a single transaction, the timestamp for the transaction represents the timestamp for the block.); 
generating a keyed-hash message authentication code for the payload (Each transaction may include a pointer comprising a hash value (i.e. a keyed-hash message authentication code), e.g. see paragraphs [0060] and [0079].); and 
transmitting the keyed-hash message authentication code to the distributed ledger (The pointer comprising the hash value may be broadcast across the network in a transaction that causes the computing network to add the hash value for the new transaction, e.g. see paragraphs [0060] and [0079]-[0080].).

Regarding Claims 14-24 and 26, the limitations of Claims 14-24 and 26 are substantially similar to those claimed in Claims 1-11 and 13, with the sole difference being that Claims 14-24 and 26 recite a method whereas Claims 1-11 and 13 recite a system.  Specifically pertaining to Claims 14-24 and 26, Examiner notes that Giordano discloses the aforementioned limitations as a system and a method, e.g. see Giordano paragraph [0003], and hence the grounds of rejection provided above for Claims 1-11 and 13 are similarly applied to Claim 14-24 and 26.

Regarding Claim 27, Giordano discloses the following:  A system for use with a plurality of participants and a distributed ledger, the system comprising:
a computing apparatus comprising one or more processors  (The system includes one or more processors, e.g. see paragraph [0025].), the computing apparatus configured to: 
provide a plurality of treatment protocols used to classify event data items of healthcare events as distributed ledger data items to be stored on the distributed ledger (The system includes various rules (i.e. protocols) that are set for each transaction in order to validate the transaction so that the transaction may be added to the ledger (i.e. used to classify event data items as distributed ledger data items to be stored on the distributed ledger), e.g. see paragraphs [0043]-[0044] and [0070], Figs. 4 and 8.); 
modify the one or more healthcare protocols (The system may initially only permit a user, for example a doctor, to access a patient record until the user delegates access (i.e. modifies the protocols) to other users, e.g. see paragraphs [0078].); 
generate, for the modified one or more healthcare protocols, one or more distributed ledger transaction requests (After the rules have been modified to allow access to other users, the other users may request access to the patient medical record (i.e. one or more generated distributed ledger transaction requests), for example a pharmacist may request access to add a transaction indicating that the patient’s prescription has been filled, e.g. see paragraphs [0026], [0063], [0070], [0078] and [0081].); and 
submit the one or more distributed ledger transaction requests to the distributed ledger (An additional user, for example a pharmacist, may submit a transaction, for example indicating that a prescription has been filled, to the ledger, e.g. see paragraphs [0026], [0063], [0070], [0078] and [0081].).

Regarding Claims 28-31, the limitations of Claims 4 and 8-10 are substantially similar to those claimed in Claims 28-31, with the sole difference being that Claims 28-31 depend from Claim 27, whereas Claims 4 and 8-10 depend from Claim 1, wherein Claim 7 further incorporates the steps of modifying the one or more healthcare protocols and generating one or more distributed ledger transaction requests for the modified one or more protocols.  As shown above, Giordano nonetheless discloses the claimed limitations of Claims 1, Claim 7, and Claim 27, and hence the grounds of rejection provided above for Claims 4 and 8-10 are similarly applied to Claim 28-31.

Regarding Claims 32-36, the limitations of Claims 27-31 are substantially similar to those claimed in Claims 32-36, with the sole difference being that Claims 32-36 recite a method whereas Claims 27-31 recite a system.  Specifically pertaining to Claims 32-36, Examiner notes that Giordano discloses the aforementioned limitations as a system and a method, e.g. see Giordano paragraph [0003], and hence the grounds of rejection provided above for Claims 27-31 are similarly applied to Claim 32-36.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Giordano in view of Bibera (Pub. No. US 2018/0227119).

Regarding Claim 12, Giordano discloses the limitations of Claim 1, but does not explicitly teach the following: 
(A)	The system of claim 1 further comprising off-ledger storage operably coupled to the computing apparatus, wherein the computing apparatus is further configured to: 
(B)	store the one or more event data items of the received healthcare event on the off-ledger storage; and 
(C)	determine whether the stored one or more event data items of the received healthcare event on the off-ledger storage that had been classified as distributed ledger items have been modified based the distributed ledger.
(A)-(C)	Bibera teaches that it was old and well known in the art of data storage, at the effective filing date, for the system to include a central database (i.e. off-ledger storage) that stores a set of central data (i.e. one or more event data items), e.g. see paragraph [0030], Fig. 3.  Furthermore, the system includes a blockchain database (i.e. the distributed ledger) that is linked 
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of data storage to modify Giordano to incorporate the central database and synchronization operation as taught by Bibera in order to provide an incorruptible database tampering detection system to detect tampering with respect to the data stored in the central database, e.g. see Bibera paragraph [0002], and because doing so could be performed readily and easily by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results. 

Regarding Claim 25, the limitations of Claim 25 are substantially similar to those claimed in Claim 12, with the sole difference being that Claim 25 recites a method whereas Claim 12 recites a system.  Specifically pertaining to Claim 25, Examiner notes that Giordano discloses the aforementioned limitations as a system and a method, e.g. see Giordano paragraph [0003], and hence the grounds of rejection provided above for Claim 12 are similarly applied to Claim 25.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P GO whose telephone number is (571)270-1658. The examiner can normally be reached Monday-Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P GO/Primary Examiner, Art Unit 3686